DALIANIS, C.J.,
dissenting. I respectfully dissent. To prevail on his sufficiency of the evidence claim, the defendant, Wayne Dorrance, must prove that no rational trier of fact, viewing all of the evidence and all reasonable inferences from it in the light most favorable to the State, could have found guilt beyond a reasonable doubt. State v. Wilmot, 163 N.H. 148, 154 (2012). Here, the indictment alleged that the defendant caused serious bodily injury to Officer Christopher McKee, resulting in “protracted vision problems.” The majority correctly states that “[w]hether the victim’s injuries constituted ‘serious bodily injury’ is a question of fact for the jury to decide.” (Brackets and emphasis omitted.) To reach that question, however, we must first resolve a preliminary issue — the meaning of “protracted” within the serious bodily injury statute. See RSA 625:11, VI (2007).
As we have noted on numerous occasions, the interpretation of a statute is a question of law, which we decide de novo. See State v. Brooks, 164 N.H. 272, 291 (2012). In matters of statutory interpretation, we are the final arbiter of the intent of the legislature as expressed in the words of a statute considered as a whole. Id. We first examine the language used, and, when possible, we ascribe the plain and ordinary meanings to words used. Ocasio v. Fed. Express Corp., 162 N.H. 436, 450 (2011). Nevertheless, we construe statutes in the context of the overall statutory scheme and not in isolation. Id. Our goal is to apply statutes in light of the legislature’s intent in enacting them, and in light of the policy sought to be advanced by the entire statutory scheme. Appeal of Hartford Ins. Co., 162 N.H. 91, 95 (2011). With *167respect to the Criminal Code, we construe its provisions “according to the fair import of their terms and to promote justice.” RSA 625:3 (2007).
To “protract” is “to draw out or lengthen in time or space.” WEBSTER’S Third New International Dictionary 1826 (unabridged ed. 2002). The common meaning of “protracted” is “continuing, dragged out, drawn out, elongated, extended, lengthened, lengthy, lingering, long, long-continued, long-drawn, never-ending, ongoing, prolix, prolonged, or unending.” Moore v. State, 739 S.W.2d 347, 352 (Tex. Crim. App. 1987). Consequently, although the legislature did not delimit the duration of a “protracted” impairment necessary to support a finding of “serious bodily injury,” it must have intended that “protracted” connote a period of time of prolonged duration.
The State contends that “protracted” must have been intended to mean something different from “permanent” or “severe,” the other two variants of serious bodily injury, because “the legislature is presumed not to have used superfluous or redundant words.” Pennelli v. Town of Pelham, 148 N.H. 365, 367-68 (2002) (quotation omitted). I do not disagree. Nevertheless, “words are known by the company they keep.” Phaneuf Funeral Home v. Little Giant Pump Co., 163 N.H. 727, 734 (2012). “Permanent” and “severe” describe conditions that are unending or very harsh.
The commentary to the Model Penal Code supports this interpretation. See State v. Donohue, 150 N.H. 180, 183 (2003) (recognizing that “our Criminal Code is largely derived from the Model Penal Code”). In discussing the distinction between bodily injury and serious bodily injury, comment 3 differentiates the “very broad coverage” achieved under the bodily injury statute from “the extreme gravity of injury” punished under the serious bodily injury statute. MODEL PENAL Code § 211.1 cmt. 3, at 188 (1980). Accordingly, “we can conclude that, like the drafters of the Model Penal Code, [our legislature] intended to describe ‘drastic harms’ and injuries of ‘extreme gravity’ ” when it envisioned “serious bodily injury.” State v. George, 79 P.3d 1050, 1056 (Ariz. Ct. App. 2003).
This conclusion is consistent with cases from other jurisdictions having similar statutory language. Those courts have held that injuries that did not require stitches, inpatient hospitalization, surgery, or follow-up medical treatment did not constitute “protracted loss or impairment” as a matter of law. E.g., id. (no protracted impairment as matter of law where mobility of arm affected for two days following shooting); State v. Rowlett, No. M2011-00485-CCA-R3-CD, 2013 WL 749502, at *16 (Tenn. Crim. App. Feb. 26, 2013) (loss of sight for no more than one night was not protracted); Moore, 739 S.W.2d at 351, 352 (mother’s testimony that, as a result of stab wound to back, complainant was bedridden and that it was at least a week before he could “really go out and see people” was insufficient, as a matter of law, to establish protracted impairment (quotation omitted)); Villarreal *168v. State, 716 S.W.2d 651, 652 (Tex. Ct. App. 1986) (evidence that victim’s ribs were fractured and he could not raise his arms for two weeks was insufficient as matter of law to establish protracted impairment); Williams v. State, 696 S.W.2d 896, 897 (Tex. Crim. App. 1985) (bullet wounds did not require surgery); Kelly v. State, 153 P.3d 926, 930 (Wyo. 2007) (victim left with scar after being hit on head with iron grate from stove top).
Here, McKee testified that he felt immediate pain, that his eye was swollen “almost shut” for three to five days, and that he had blurry vision for ten to fourteen days thereafter. Although he testified that he was transported to the hospital by ambulance after the incident, he provided no indication of what treatment he received for his eye. Nor did he offer any testimony that he experienced any specific functional limitations because of the injury. Although he testified to having blurry vision, he never asserted that he was unable to see at a level sufficient to conduct his daily affairs. In short, the record lacks evidence that McKee suffered consequences for a “continuing, dragged out, drawn out, elongated, extended, lengthened, lengthy, lingering, long, long-continued, long-drawn, never-ending, ongoing, prolix, prolonged, or unending” period of time following the punch to his eye. Moore, 739 S.W.2d at 352. Consequently, in my view, his impairment was not “protracted” as a matter of law and, therefore, did not constitute “serious bodily injury” as charged in the indictment.
The legislature is, of course, free to increase the criminal penalties for any person convicted of causing any bodily injury to a law enforcement officer. However, since I question whether the legislature intended an assault resulting in a limited period of vision impairment such as McKee suffered in this case to be penalized as “serious bodily injury,” and because I am concerned about charging decisions that might be made in the future as a consequence of the majority’s opinion, I respectfully dissent.
CONBOY, J., joins in the dissent.